Filed 4/1/16 In re L.D. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re L.D., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,
                                                                       G052615
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL050470)
         v.
                                                                       OPINION
L.D.,

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Caryl Lee,
Judge. Reversed and remanded.
                   William G. Holzer, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal,
Michael Pulos, and Britton B. Lacy, Deputy Attorneys General, for Plaintiff and
Respondent.


                                   *          *           *


                *
THE COURT:
               Minor appellant L.D. (minor) appeals an order on the grounds that the court
should have sealed all records pertaining to a dismissed juvenile delinquency petition,
even those not in the possession of the court. The Attorney General concedes minor is
entitled to relief. Effective January 1, 2016 (Stats. 2015, ch. 375, § 1.5), Welfare and
Institutions Code section 786 was amended to provide that in circumstances like those
presented by minor’s dismissed case, “[t]he court shall order sealed all records pertaining
to [a] dismissed petition in the custody of the juvenile court, and in the custody of law
enforcement agencies, the probation department, or the Department of Justice.” (§ 786,
subd. (a).) Minor is entitled to the benefit of this new law, even though it became
effective after the order was entered. (See In re Estrada (1965) 63 Cal. 2d 740, 744-748.)
               The appealed order is reversed insofar as it did not order sealed all records
pertaining to the petition that are in the custody of law enforcement agencies, the
probation department, and the Department of Justice. The matter is remanded to the
juvenile court to enter a new and different order consistent with Welfare and Institutions
Code section 786 as amended.




*
    Before Rylaarsdam, Acting P.J., Aronson, J., and Ikola, J.

                                              2